MYERS, Associate Judge.
Appellant was convicted of vagrancy (§ 22-3302, D.C.Code 1961) and sentenced to thirty days in jail. After nine days, he was released and the balance of his sentence suspended. He has appealed, alleging, in substance, that there was inadequate evidence to support his conviction.
We find that we do not have jurisdiction to consider the merits of this appeal as it has become moot through service of the sentence in part and suspension of the balance thereof.
Upon authority of Butler v. District of Columbia, D.C.App., 200 A.2d 86, and the cases cited therein, we rule that the present appeal from a conviction for a misdemeanor after service of the sentence imposed has become moot. There is, therefore, no subject matter remaining upon which our judgment could operate. No evidence was offered by appellant showing that under either federal or local law he would suffer further penalties or disabilities from the judgment of conviction or that there were conse*93quences collateral thereto which would have a material effect on present legal rights and so should be afforded an opportunity to prove that his conviction was illegal and should be set aside. We are, therefore, without power to consider this appeal upon its merits.
Appeal dismissed.
QUINN, Associate Judge.
I dissent for the reasons stated in my opinion in Butler v. District of Columbia, D.C.App., 200 A.2d 86.